DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The amendment filed September 10, 2021 is hereby acknowledged.  Claims 2-4 and 6-13 are now pending in the application and are addressed below.

Election/Restrictions
4.	Claims 8-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2021.

Drawings
5.	The replacement drawing sheet for Fig. 3 was received on September 10, 2021.  This drawing sheet is acceptable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4, 6, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al., USPN 6,908,047, in view of Howard, USPN 1,819,098.
As to independent claim 6, Saunders (see Figs. 1-6B) shows a shower head (20) comprising: a shower head housing (housing elements of the various shower head embodiments are clearly shown by Saunders, for example at reference number 32); and a jet former accommodated in the shower head housing, the jet former comprising: an impeller wheel (52) rotatably mounted about an axis of rotation (longitudinally defined through the center of 52, as shown in Fig. 2), the impeller wheel having a blade arrangement (58), wherein the shower head housing (e.g. 32) remains stationary with respect to the impeller wheel, such that the impeller wheel rotates relative to the shower head housing.  However, the impeller wheel of Saunders is not expressly shown to be mounted “about a shaft that forms an axis of rotation”, and Saunders does not expressly disclose at least one blade of the blade arrangement being arranged and configured to divide a water flow directed towards the at least one blade in a direction of flow into at least a first partial flow and a further partial flow; to deviate the first partial flow in a first 
It should first be noted, Saunders expressly states that modifications to the disclosed device, such as the use of other known types of impeller wheels than what is shown, would be readily apparent to those skilled in the art (see column 4, lines 35-39).  In addition to this, Saunders expressly states that the speed of nozzle movement can be modified in a number of ways, including ways of “reducing speed” of the impeller wheel by diverting water away from the impeller wheel in “any known manner” (see column 3, lines 45-50).  Thus, one of ordinary skill in the art would be motivated to modify the device of Saunders with other known, water-driven impeller wheel arrangements, such as wherein the impeller wheel rotates about a shaft that forms an axis of rotation, and wherein rotational speed of the impeller wheel may be reduced by diverting water away from the impeller wheel.
Howard shows a water-driven impeller wheel arrangement (see Figs. 1-3) including an impeller wheel (10) rotatably mounted about a shaft (11) that forms an axis of rotation, the impeller wheel arrangement also including a blade arrangement (see Fig. 3) with at least one blade (30) being arranged and configured to divide a water flow directed towards the at least one blade in a direction of flow into at least a first partial flow and a further partial flow; to deviate the first partial flow in a first partial flow direction; and to deviate the further partial flow in a further partial flow direction, wherein the direction of flow, the first partial flow direction, and the further partial flow direction differ from one another (as clearly follows with the blade arrangement shown by Howard).  Howard expressly states that the impeller wheel arrangement is designed to divert some of the water impinging thereon away from the wheel so as to reduce a 
	As to claim 2, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6 above, shows the at least one blade comprising: a blade bottom surface (“transverse plane” portion described by Howard; see again, Fig. 3; page 1, lines 89-91; and page 2, lines 26-33); and a flow divider (32 of Howard; see again, Fig. 3; and page 1, lines 87-88), wherein the flow divider is arranged and formed to divide water flow directed towards the at least one blade in the direction of flow into the first partial flow and the further partial flow.
o in the first partial flow direction; and deviate the further partial flow by a further deflection angle in a range of 45 to 180o in the further partial flow direction (as is clear from at least Fig. 3 of Howard, as well as the description on page 2, lines 26-33).
	As to claim 4, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 2 above, shows a cross section of the blade bottom surface in a cross sectional plane through the blade bottom surface in parallel with the axis of rotation of the impeller wheel as not being curved (see again, Fig. 3 of Howard; as well as the “transverse plane” description discussed above with respect to claim 2).
	As to claim 7, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6 above, would further comprise at least one intake nozzle (22 of Howard), wherein the at least one intake nozzle is arranged and adapted for the water flow to be directed towards the impeller wheel in the direction of flow.
As to claim 11, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6 above, is part of an overall device wherein the shower head is water-conductively connected to a supply of incoming water (“shower water supply pipe” clearly shown in the drawing Figures of Saunders, and clearly described by Saunders in at least column 3, lines 55-56).  However, Saunders does not expressly state that a mixing device which mixes water of at least two temperatures is connected to the shower head.
	In the office action mailed June 18, 2021, the Examiner took Official Notice with respect to the obviousness of modifying the applied prior art to include the aforementioned feature(s) 
	As to claim 12, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6 above, is clearly intended to be part of an overall shower system.
	As to claim 13, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 2 above, shows a cross section of the flow divider in a cross sectional plane through the flow divider perpendicular with the axis of rotation of the impeller wheel as being curved (see Fig. 3 of Howard).

Response to Arguments
8.	Applicant's arguments, see page 14 of the “Remarks” portion of the response filed September 10, 2021, have been fully considered but they are not persuasive.
	Applicant argues that the added limitation, “wherein the shower head housing remains stationary with respect to the impeller wheel, such that the impeller wheel rotates relative to the shower head housing” in claim 6 patentably distinguishes the claims from the applied prior art.  This Office does not agree.  As is abundantly clear from the Saunders reference, the exemplary shower head embodiments include at least one shower head housing element (such as at reference number 32) which meets the functionally-recited limitations with respect to the “shower head housing” added to claim 6.  The rejection is thus maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752